Citation Nr: 0432998	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  00-12 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a hiatal hernia.

4.  Entitlement to a higher initial evaluation in excess of 
50 percent for posttraumatic stress disorder from May 25, 
1999 to April 30, 2000.

5.  Entitlement to a higher initial evaluation in excess of 
70 percent for posttraumatic stress disorder from May 1, 2000 
to June 23, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the benefits sought on appeal.  
A September 1999 rating decision denied service connection 
for a low back disorder and a hiatal hernia and found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a skin disorder.  That 
decision also granted service connection for posttraumatic 
stress disorder (PTSD) and assigned a 50 percent disability 
evaluation effective from May 25, 1999.  A subsequent rating 
decision dated in February 2000 once again denied service 
connection for a hiatal hernia on the basis that new and 
material evidence had not been submitted.  The veteran, who 
had active service from October 1967 to April 1970, appealed 
those decisions to BVA, and the case was referred to the 
Board for appellate review.

The Board acknowledges that the veteran had also filed a 
claim for service connection for a colon disorder, which was 
denied by the September 1999 rating decision.  Although the 
RO issued Supplemental Statements of the Case dated in 
October 2001, May 2002, and October 2002 addressing that 
issue, the Board notes that the veteran did not specifically 
express disagreement with the denial of service connection 
for a colon disorder.  Nor was a Statement of the Case issued 
in connection with that particular claim.  Consequently, the 
issue of entitlement to service connection for a colon 
disorder is not before the Board and will not be addressed in 
this decision. 

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for gastroesophageal reflux disease (GERD); 
however, the veteran indicated at his July 2004 hearing 
before the Board that he wished to withdraw his appeal on 
that issue.  Applicable law provides that a substantive 
appeal may be withdrawn on the record at a hearing at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b) (2003).  Accordingly, the issue of entitlement to 
service connection for GERD no longer remains in appellate 
status and no further consideration is required.

The issue of service connection for a hiatal hernia and a low 
back disorder as well as the merits of the veteran's claim 
for service connection for a skin disorder will be addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in December 1996 
denied service connection for a skin disorder.

3.  The evidence received since the December 1996 rating 
decision, by itself, or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim.

4.  From May 25, 1999, the veteran's PTSD is productive of 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The RO's December 1996 rating decision, which denied 
entitlement to service connection for a skin disorder is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003). 

2.  The evidence received subsequent to the RO's December 
1996 rating decision is new and material, and the claim for 
service connection for a skin disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2003).  

3.  The criteria for a 100 percent disability evaluation for 
PTSD from May 25, 1999 have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, July 2003, setting forth the general requirements of the law, 
the evidence considered, and thethe Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The appellant filed his claims in May 1999, and thereafter, 
in a rating decision dated in May 1999, the benefits were 
denied.  Only after those rating actions were promulgated did 
the RO, in a letter dated in May 2001, specifically provide 
notice to the claimant regarding what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  However, the Board also notes that 
the record indicates that prior to that time the appellant 
had been apprised of what evidence would be necessary to 
substantiate the claims, as well as informed of the division 
of responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the Board notes that the appellant had been 
provided with a copy of the rating decisions dated in 
September 1999, February 2000, July 2000, October 2002, and 
 reasons why his claims were 
denied.  The general advisement and the pertinent laws and 
regulations, including the schedular criteria, were 
reiterated in Statements of the Case dated in February 2000 
and December 2000 as well as in Supplemental Statements of 
Case dated in July 2000, November 2000, October 2001, May 
2002, and October 2002.  

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claims were filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2001 was 
not given prior to the first AOJ adjudications of the claims, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  In fact, the veteran submitted a statement in August 
2002 indicating that there was no other evidence of record 
not already associated with his service medical records from 
any other source needed to substantiate his claim.

In this case, although the VCAA notice letter that was 
provided to the appellant do not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded VA examinations in connection with his 
claim for a higher initial evaluation for PTSD in August 
1999, July 2000, May 2001, June 2002, and June 2003, which 
were performed by physicians who rendered opinions on the 
relevant issues.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  Moreover, the 
Board notes that any deficiencies in VA compliance with the 
VCAA notice or development requirements as they relate to 
reopening the veteran's claim for a skin disorder or to his 
claim for a higher initial evaluation for PTSD are not 
prejudicial to the veteran by virtue of the Board's complete 
grant of the benefit sought by its decision this date, as 
discussed below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board therefore finds that disposition of the 
appellant's application to reopen his claim for a skin 
disorder as well as his claim for a higher initial evaluation 
for PTSD is appropriate.
  

I.  Skin Disorder

The veteran contends that he is entitled to service 
connection for a skin disorder.  More specifically, he claims 
that he developed a skin disorder as a result of herbicide 
exposure during his period of service in Vietnam.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Board observes that the veteran's claim for service 
connection for a skin disorder was initially denied by the RO 
in a December 1984 rating decision.  The claim was 
subsequently denied again by a December 1996 rating decision.  
The veteran was notified of the decisions and of his 
appellate rights.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In May 1999, the veteran essentially requested that his claim 
for service connection for a skin disorder be reopened.  The 
RO denied reopening the claim on the basis that new and 
material evidence had not been submitted.  As a general rule, 
a claim shall be reopened and reviewed if new and material 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance of a claim is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim in this case was filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

As previously indicated, the veteran's claim for service 
connection for a skin disorder was previously considered and 
denied by the RO.  In a December 1984 rating decision, the RO 
noted that there was no evidence of choloracne and that the 
veteran's service medical records were silent as to any skin 
disease.   The RO readjudicated the veteran's claim in 
December 1996 rating decision.  In that decision, the RO once 
again noted that the veteran had not been diagnosed with 
choloracne and found that the available scientific and 
medical evidence did not support the conclusion that his 
current condition was associated with herbicide exposure.  As 
such, the RO concluded that the veteran's skin disorder was 
not incurred in or aggravated by service.

The evidence associated with the claims file subsequent to 
the December 1996 rating decision includes private medical 
records, VA medical records, and hearing testimony as well as 
the veteran's own assertions.  The Board has thoroughly 
reviewed this evidence and finds it to be new in that it was 
not previously of record.  The Board also finds the 
transcript of the veteran's July 2004 hearing before the 
Board to be material, as it tends to support the veteran's 
contention that his skin disorder is related to his military 
service.  In this regard, the Board notes that the veteran's 
wife testified that she was married to him during his period 
of service and that he did not have a skin disorder when he 
left for Vietnam.  She further indicated that when he 
returned she noticed that he had little lesions around his 
neck and on his back that progressively spread to his chest 
area.  As such, the July 2004 hearing appears to contribute 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's disease or disability and is so 
significant that it must be considered to fairly decide the 
merits of the claim.   Accordingly, the Board finds that new 
and material evidence has been presented to reopen the 
veteran's previously denied claim for service connection for 
a skin disorder.  However, as will be explained below, the 
Board is of the opinion that further development is necessary 
before the merits of the veteran's claim can be addressed.


II.  PTSD

The veteran contends that he is entitled to a higher initial 
evaluation for his PTSD prior to June 24, 2003.  More 
specifically, he claims that the assigned disability 
evaluation for his PTSD does not accurately reflect the 
severity of symptomatology associated with that disability.


Background and Evidence

A rating decision dated in September 1999 granted service 
connection for PTSD and assigned a 50 percent disability 
evaluation effective from May 25, 1999.  That determination 
was based on a review of the veteran's service medical 
records and service records as well as on the findings of a 
VA examination performed in August 1999.  The veteran 
expressed disagreement with the assigned disability 
evaluation, but a February 2000 rating decision continued the 
50 percent evaluation.  The veteran continued to express 
disagreement, and a subsequent rating decision dated in July 
2000 increased the evaluation to 70 percent effective from 
May 1, 2000.  The veteran thereafter perfected his appeal.  
He was later hospitalized, and a temporary evaluation of 100 
percent was assigned effective from June 13, 2002.  That 
decision also assigned an evaluation of 70 percent effective 
from August 1, 2002.  The veteran still continued to express 
his disagreement, and a July 2003 rating decision increased 
the evaluation to 100 percent effective from June 24, 2003.

VA medical records dated from July 1999 to December 1999 
indicate that in July 1999 the veteran reported having 
continuing problems with anxiety, intrusive thoughts, sleep 
disturbance, nightmares, social withdrawal, and irritability.  
He was also noted to have occupational and social impairment 
with reduced reliability and productivity as well as 
disturbance of motivation and mood, difficulty in 
establishing and maintaining effective relationships, 
difficulty adapting to stressful situations, and near 
continuous depression and anxiety.  He was assigned a Global 
Assessment of Function (GAF) score of 49, and the 
psychologist commented that the veteran had severe industrial 
and social impairment and that he was not sure the veteran 
could cope much longer due to his PTSD symptoms.  The veteran 
returned for a follow-up in November 1999 at which time it 
was noted at that time that his PTSD condition continued to 
deteriorate and that he had received another counseling 
letter at work due to him being chronically late and taking 
annual and sick leave inappropriately.  The veteran was 
reported to have more urges, anger, and irritability towards 
inmates, his coworkers, and his supervisors.  He was also 
experiencing more intrusive symptoms of PTSD, including 
nightmares, sleep disturbance, severe anxiety and depression, 
avoidance, and isolation.  His near continuous depression and 
anxiety affected his ability to function appropriately and 
effectively, and his irritability and anger were dangerous 
when provoked.  The psychologist also noted that he had 
severe difficulty in adapting to stressful situations and 
that he had an inability to establish or maintain effective 
relationships with others.  Occupational and social 
impairment was found with deficiencies in most areas, 
including work, family relations, judgment, thinking, mood, 
and periodical suicidal and homicidal thoughts.  The 
psychologist assigned the veteran a GAF score of 49 and 
commented that he could not work much longer without 
increased danger to self and others.  His behavior and 
emotions were considered unreliable and unpredictable.  The 
psychologist recommended that the veteran retire from work as 
soon as feasible.  The veteran was seen again later that 
month by a psychiatrist who noted that he had been sleeping 
better since starting citalopram.  He did not have any 
nightmares at that time, but he did have occasional 
flashbacks and night sweats.  He denied having homicidal or 
suicidal ideation.  An examination revealed the veteran to 
have casual and appropriate dress, sad affect, and wringing 
hands.  The veteran avoided eye contact and had fluent, 
understandable speech that was low in volume.  He was 
cooperative, and his ideas were clear, logical, connected, 
and linear.  There was no evidence of psychotic thinking.  He 
was diagnosed as having PTSD in relapse.

The veteran was afforded a VA examination in August 1999 
during which he indicated that he had been depressed and had 
contemplated killing himself, but would not do it.  He had 
also been experiencing a lot of dreams at night, which 
occurred about three times per week and usually involved 
things that happened to him in Vietnam.  He did not sleep 
well and had only been getting several hours of sleep at a 
time.  He also indicated that he had not been coping well 
with others.  He had been working at a prison for 23 years 
and was recently moved from working inside the prison to 
working at the guard post outside the facility.  He was 
married and had a 28-year-old son.  He reported snapping at 
his wife and indicated that he had not been getting along 
well with his son.  He usually stayed around the house, as he 
did not like being around other people.  A mental status 
examination revealed a casually, but neatly dressed man that 
was quite depressed during the interview.  He cried 
throughout most of the examination, but especially when he 
talked about some very traumatic events that he had 
experienced while he was in Vietnam.  He denied having any 
hallucinations, and there was no evidence of delusions.  He 
was noted as being oriented to time, person, and place.  The 
examiner diagnosed the veteran as having PTSD and assigned 
him a GAF score of 55.  The examiner also commented that the 
veteran was working, but that he was having quite a bit of 
difficulty with maintaining his job attendance and 
performance.  He also noted that the veteran was depressed, 
socially isolated, and experiencing intrusive thoughts and 
insomnia.  As a result, the examiner considered the veteran 
to be moderately to severely disabled from his PTSD.

A VA readjustment counselor submitted a letter on behalf of 
the veteran in December 1999 in which she noted that the 
veteran still appeared to suffer from severe PTSD despite 
engaging in ongoing one-on-one counseling sessions.  She 
noted that the veteran had arrived up to 45 minutes late for 
his recent sessions, which he blamed on his memory loss and 
his inability to keep track of time.  The counselor also 
stated that the veteran continued to become very tearful and 
emotional when he processed episodes related to his Vietnam.  
He complained of ongoing sleep disturbances, which included 
dreams, nightmares, and flashbacks of his combat experiences.  
He also reported having an ongoing pattern of remaining 
inside as well as a tendency to isolate himself from family 
members and others during holiday activities.  The counselor 
further related that the veteran continued to encounter 
difficulty when dealing with stressful situations on the job, 
as they sometimes triggered feelings of anger, detachment, 
helplessness, and reenactment of his Vietnam experience.  
These feelings often carried over into his home environment 
as well.  The veteran described himself mostly as a loner at 
work and related that he often experienced difficulties 
getting along with his coworkers, supervisor, and others in 
authority.  The counselor also noted that the veteran had 
applied to attend ten weeks at an inpatient PTSD treatment 
program.

VA medical records dated from February 2000 to May 2000 
indicate that the veteran was admitted to the hospital in a 
state of relapse for ten weeks of intensive inpatient PTSD 
treatment program.  On admission, the veteran had severe 
episodes of depression with suicidal preoccupation brought on 
by intrusive thoughts, panic anxiety attacks with avoidance, 
and social isolation and alienation.  It was noted that a 
review of the veteran's history, symptom presentation, and 
progression were in line with chronic PTSD in acute 
exacerbation.  He was reported to have memory lapses due to 
intrusive thoughts and memories as well as insomnia, 
nightmares, flashbacks, and other symptoms of PTSD.  At 
discharge, it was noted that the veteran's symptoms of 
chronic, severe PTSD still persisted and fluctuated.  The 
veteran did hope to lead a more meaningful and peaceful 
lifestyle with others and realized the need for ongoing 
outpatient care in order to stay in a state of remission and 
a degree of recovery he seemed to have achieved by 
successfully completing the program.  He was oriented to 
time, person, and place with attention, concentration, and 
memory.  He had no thoughts of hurting himself or others, and 
he was in control of self and reality and was ready for 
outpatient care.

VA medical records dated from February 2000 to June 2000 and 
from May 2000 to November 2000 document the veteran's 
treatment for various disorders, including his PTSD.  In May 
2000, it was noted that the veteran had recently completed a 
ten-week inpatient program for PTSD where he was rated as 
severe and unemployable.  He was in the process of medically 
retiring from the state as a prison guard.  The psychologist 
assessed him as having severe PTSD that was totally and 
permanently disabling and commented that he was unemployable.  
It was later noted in June 2000 that the veteran continued to 
have significant problems, but that retirement had helped him 
somewhat in that he could arrange his life to avoid stress.  
He still had sleep disturbance, nightmares, intrusive 
thoughts, anxiety, depression, memory and concentration 
problems, and sensitivity to external and internal stimuli 
that elicited emotional responses.  The veteran was diagnosed 
with severe PTSD, and the psychologist commented that he was 
unable to work on any regular, day-to-day, 40 hours per week 
job.  His behavior, emotions, and cognitions were considered 
unreliable and unpredictable.  The veteran was seen again in 
October 2000 at which time it was noted that he had insomnia 
as well as auditory and visual hallucinations.  He heard 
noises that could not be accounted for and saw spots.  He was 
experiencing an exacerbation of depressive symptoms, 
including depressed mood, anhedonia, and crying episodes.  He 
was oriented to time, person, place, and objects with a 
dysphoric mood and congruent affect.  He had intermittent 
suicidal ideation without a formal plan, but he did not have 
homicidal ideation.

VA medical records dated from April 2000 to May 2001 show 
that the veteran complained in May 2000 of feeling depressed 
and indicated that he continued to have occasional 
flashbacks.  He denied having suicidal or homicidal ideation.  
The veteran was later seen in November 2000 at which time it 
was once again noted that that he had to retire from work and 
that his behavior, emotions, and cognition were unreliable 
and unpredictable.  His cognitive abilities, including his 
memory, concentration, and at times his comprehension and 
judgment, were affected on a daily basis by his PTSD 
symptoms.  His response of anxiety or anger resulted in 
severe social withdrawal or thoughts of acting out towards 
others.  The psychologist believed that the probability of 
harm or danger to the veteran or others would probably 
increase if he was required to work.  He was assessed as 
having a GAF score of 41.  It was later noted in January 2001 
that the veteran did not want company around him during the 
holidays and that he had fought with his nephew.  He 
preferred to remain withdrawn and isolated.  He had 
nightmares and night sweats, and he was restless and 
experienced middle and late insomnia.  He was cooperative 
with a flat affect, and he appeared sad.  The veteran 
reported in February 2001 that he was hearing more voices and 
had thoughts of hurting himself.  He indicated that he was 
having increased thoughts of suicide in March 2001 and stated 
that he had several plans.  Based on his increasing 
symptomatology, the veteran admitted himself of inpatient 
treatment for safety reasons.  

The veteran was afforded a VA examination in July 2000 in 
connection with his claim for a higher initial evaluation for 
his PTSD.  The veteran told the examiner that he had to leave 
his job as a corrections officer in April 2000 because of his 
PTSD, and when he was asked about his relationships with 
others, he reported that he had been married for 33 or 34 
years and that he had two adult children.  He suggested that 
he got along okay with his family, but that he isolated 
himself and did not communicate with them much.  He indicated 
that he did have two grandchildren that he saw once every two 
weeks and spent time with them.  He had one other friend who 
had hung himself one and a half years ago, and he talked to a 
neighbor briefly three times per week.  The veteran also 
suggested that he spent all day working in the yard.  He 
denied the current use of drugs or alcohol.  A mental status 
examination revealed that the veteran was alert, oriented, 
and attentive.  His mood appeared anxious, and his affect was 
constricted.  His speech was a regular rate and rhythm, and 
there was mild evidence of psychomotor agitation or 
retardation.  The veteran's eye contact was limited, and he 
was cooperative with the examiner.  The veteran's thought 
process was logical and coherent, and his thought content was 
devoid of any current auditory or visual hallucinations.  Nor 
was there any delusional content.  The veteran denied having 
any current suicidal or homicidal ideation.  His memory was 
mildly impaired for immediate events, but was intact for 
recent and remote events.  He was able to concentrate well 
enough to spell backwards, but he was unable to interpret a 
proverb.  His intelligence was estimated to be in the average 
range, and he had fair insight into his current condition.  
The veteran was assigned a GAF score of 50, and the examiner 
commented that he exhibited moderate to severe symptoms, 
including nightmares four times a week.  The veteran had 
suggested that he had difficulty sleeping and only slept 
three to four hours a night.  He also woke up with night 
sweats and experienced flashbacks.  The veteran denied that 
he liked to be in crowds and suggested that he panicked when 
he saw things that reminded him of the trauma.  He also 
described intrusive thoughts and problems with anger, and he 
became tearful when he described one of his nightmares.  The 
examiner stated that the veteran's social adaptability and 
interactions with others appeared to be moderately impaired 
and that his ability to maintain employment and perform job 
duties in a reliable, flexible, and efficient manner appeared 
to be moderately to severely impaired.  The examiner 
estimated his level of disability to be in the considerable 
range.  

VA medical records dated in March 2001 show that the veteran 
was admitted for inpatient treatment with suicidal ideation, 
auditory hallucinations, and insomnia.  His nightmares and 
flashbacks had also been worsening.  At discharge, his 
symptoms appeared to have improved, as he denied any 
delusions or hallucinations as well as homicidal or suicidal 
ideation.  He had also slept better without any nightmares 
and was noted to have a brighter affect.  His diagnosis was 
listed as PTSD with psychosis as well as an adjustment 
disorder with depressed mood.

The veteran was afforded a VA examination in June 2001 during 
which it was noted that he had been hospitalized in March 
2001 for four days due to suicidal thoughts.  The veteran was 
also reported to have memory problems, and he often forgot 
what he was doing.  He also had problems with anxiety and 
irritability, and he frequently thought people were talking 
about him.  He described seeing things out of the corner of 
his eye when there was nothing really there, and he heard 
voices calling his name, which sometimes told him to harm 
himself.  He indicated that he had thought about killing 
himself, but tried to fight such urges.  He reported having 
problems with insomnia and indicated that he only slept 
approximately three hours per night.  He experienced 
nightmares four to five times per hour each night.  He slept 
with a light on and frequently woke up with night sweats and 
tossed and turned.  He also indicated that he easily lost his 
temper and mentioned that he had a physical fight with his 
nephew three weeks earlier for which he could not recall the 
reason.  He was frequently verbally abusive towards his wife.  
He isolated himself, and he seldom saw his children.  He 
avoided large crowds, loud noises, movies, and convoys.  He 
experienced flashbacks, an exaggerated startled response, 
hypervigilance, and intrusive thoughts.  He reported being 
frequently depressed and more nervous since his last 
evaluation.  

A mental status examination revealed the veteran to be alert 
and cooperative, and he seemed oriented despite his confusion 
with the date.  He was sad and anxious, and his speech was 
slow and halting.  His thought processes were logical and 
goal directed without evidence of looseness or associations.  
He did report some thoughts of paranoia and low self esteem, 
but he denied having delusional thoughts.  He acknowledged 
memory problems, but demonstrated a capacity for abstract 
reasoning, and his judgment to a hypothetical situation was 
good.  He reported having periodic suicidal thoughts, but 
denied having homicidal ideation other than when he was 
angry.  The veteran was assigned a GAF score of 38, and the 
examiner commented that his social adaptability and 
interactions with others were considerably to severely 
impaired due to his depression, irritability, and desire to 
isolate.  He also opined that the veteran's efficiency in an 
industrial setting was totally impaired and estimated that 
his level of disability to be in the severe range.

At his June 2001 hearing before a decision review officer at 
the RO, the veteran indicated that his wife usually 
accompanied him because he had memory problems and felt 
nervous and uncomfortable around strangers.  He also 
testified that he had been hospitalized for approximately 
four days earlier in the year because he was a danger to 
himself.  His medication had been increased, and he indicated 
that he did very little other than sitting around his house.  
He did not get along with his family very well, and he 
experienced five to six panic attacks per week.  The 
veteran's wife testified that he isolated himself from his 
family and slept during the day.  She also noted that he was 
irritable and that they had a lot of conflicts over minor 
things.

VA medical records dated in June 2002 indicate that the 
veteran was readmitted to a seven-week inpatient PTSD program 
in a state of relapse at the urging of his outpatient 
therapist.  He had been experiencing increasing levels of 
stress, anxiety, insecurity, depression, and suicidal and 
homicidal ideation.  The veteran isolated himself, as he was 
unable to cope or function.  At discharge, the veteran's 
symptoms continued to persist and fluctuate, but he had a 
degree of recovery in that he was oriented to time, person, 
and place with fairly intact attention, memory, and 
concentration.  He denied thoughts of hurting himself or 
others, and he was euthymic and in good control of himself 
and reality.

The veteran was afforded another VA examination in June 2002 
during which he reported being more irritable and withdrawn 
since his last evaluation.  He also had increasing memory 
problems and continued to have difficulty sleeping.  He 
frequently cried and experienced flashbacks.  He preferred to 
be alone and had some periodical suicidal thoughts as well as 
some homicidal thoughts and generalized paranoia.  During a 
mental status examination, the veteran was alert and 
cooperative, but he confused the date and made intermittent 
eye contact.  His speech was slow and halting, but there was 
no evidence of psychomotor agitation or retardation.  He 
described his mood as "not good and nervous," and his 
affect was anxious.  His thought processes were logical and 
goal oriented without evidence of looseness of association, 
but there was some evidence of paranoia.  He reported seeing 
figures as well as hearing voices.  His GAF score was 
recorded as 23.  The examiner noted that numerous symptoms of 
the veteran's PTSD had worsened since his last evaluation and 
that he had been unable to work.  He also commented that the 
veteran's social adaptability and interactions with others 
were seriously to totally impaired and that his flexibility, 
adaptability, and efficiency in an industrial setting were 
totally impaired.  The examiner estimated that the veteran's 
overall level of disability was in the total range.

VA medical records dated in September 2002 indicate that the 
veteran experienced flashbacks and nightmares four to five 
times a night and that he had regular crying spells.  He did 
not have delusions or hallucinations, and he denied having 
any homicidal or suicidal ideation.  His insight and judgment 
were good, and he was oriented.  His GAF score was listed as 
49.


Law and Analysis

During the pendency of the appeal, the veteran's disability 
evaluation was increased to 70 percent effective from May 1, 
2000 and to 100 percent effective from June 24, 2003.  
However, applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran has not withdrawn 
his appeal and as such, it remains in appellate status.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, as here, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

In this case, the veteran's PTSD has been assigned a 50 
percent disability evaluation effective from May 25, 1999 and 
a 70 percent disability evaluation effective from May 1, 2000 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  
Under Diagnostic Code 9411, a 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened effect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned with evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

Lastly, a 100 percent evaluation is for assignment with 
evidence of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is entitled to a higher initial evaluation 
for PTSD prior to June 24, 2003.  The medical evidence 
indicates that the veteran has had total occupational and 
social impairment due to symptoms, such as persistent 
hallucinations, persistent danger of hurting himself or 
others, and impaired memory.  In this regard, the veteran's 
psychologist commented in July 1999 that he had severe 
industrial and social impairment and that he was not sure the 
veteran could cope much longer due to his PTSD symptoms.  It 
was also noted in November 1999 that the veteran's PTSD 
condition continued to deteriorate and that he was 
experiencing more intrusive symptoms, including nightmares, 
sleep disturbance, severe anxiety and depression, avoidance, 
and isolation.  His near continuous depression and anxiety 
affected his ability to function appropriately and 
effectively, and his irritability and anger were dangerous 
when provoked.  The psychologist also noted that he had 
severe difficulty in adapting to stressful situations and 
that he had an inability to establish or maintain effective 
relationships with others.  He further commented that the 
veteran could not work much longer without increased danger 
to self and others.  His behavior and emotions were 
considered unreliable and unpredictable.  As such, the 
psychologist recommended that the veteran retire from work as 
soon as feasible.  In addition, the Board notes that the 
veteran had been hospitalized for inpatient treatment on 
numerous occasions during which he reported suicidal ideation 
and auditory hallucinations.  VA medical records dated in 
November 2000 also indicated that the veteran's memory was 
affected by his PTSD symptoms on a daily basis.

The Board would also observe that the veteran has been 
evaluated with a GAF score between 23 and 55.  A GAF score 
between 21 and 30 indicates behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A GAF score of 31 and 40 reflects some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score between 41 and 50 
suggests serious symptoms, such as suicidal ideation, severe 
obsessional rituals, or frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning, 
such as having no friends, or the inability to keep a job.  A 
GAF score between 51 and 60 indicates moderate symptoms. See 
38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition of the 
American Psychiatric Association in the rating schedule).  
Accordingly, the Board is of the opinion that the veteran's 
PTSD more nearly approximates total occupational and social 
impairment. 

The Board does acknowledge that the veteran's symptomatology 
does not meet all of the criteria contemplated under the 
rating criteria for a 100 percent disability evaluation.  
However, the Board also notes that there is evidence which 
shows that the veteran has been unable to obtain or retain 
employment as a result of his PTSD.  In this regard, the 
August 1999 VA examiner indicated that the veteran was having 
difficulty maintaining his job attendance and performance, 
and as noted above, VA medical records dated in November 1999 
reported that he could not work much longer without increased 
danger to himself or others and recommended that he retire as 
soon as possible.  In fact, VA medical records dated in May 
2000 noted that his PTSD was totally and permanently 
disabling and indicated that he was considered unemployable.  
Therefore, the Board concludes that a 100 percent evaluation 
for PTSD from May 25, 1999 is established.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disorder is 
reopened, and to this extent the appeal is granted.

A 100 percent disability evaluation for PTSD from May 25, 
1999 is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


REMAND

As discussed above, the VCAA provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the record contains no document that 
informs the veteran of the information or evidence necessary 
to substantiate his claim for service connection for a hiatal 
hernia, as well as which evidence the VA would seek to 
provide and which evidence the claimant is to provide.  The 
Court has indicated that such specific notice is required to 
comply with the VCAA.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Given the guidance from the Court, this 
procedural error must be addressed prior to final appellate 
review.

In addition, the Board observes that the veteran was afforded 
a VA examination in connection his claim for service 
connection for a skin disorder in July 1999.  The examiner 
diagnosed the veteran as having a hyperpigmented rash 
involving the trunk and hairline.  However, the examiner did 
not specifically address whether it was at least as likely as 
not that the veteran's skin disorder was causally or 
etiologically related to his military service.  Therefore, 
the Board is of the opinion that another VA examination and 
medical opinion are necessary for the purpose of determining 
the nature and etiology of any skin disorder that may be 
present.
 
The Board also notes that the veteran was afforded a VA 
examination in connection with his claim for service 
connection for a low back disorder in July 1999.  The 
examiner assessed the veteran as having chronic low back pain 
status post spine surgery for radicular symptoms in the past, 
and the radiologist listed his impression as disc disease 
with spurring and sclerosis of the disc space with a 
suggestion of vacuum phenomena.  However, the examiner did 
not provide an opinion as to whether the veteran's current 
symptomatology was related to his military service.  
Additionally, the Board notes that Ralph S. Owings, Jr., M.D. 
submitted a letter dated in August 2000 on behalf of the 
veteran in which he indicated that he had treated the veteran 
for a herniated nucleus pulposus at L5-S1 on the left.  Dr. 
Owings opined that that there was a connection between the 
veteran's injury in service and his subsequent problems.  
Green B. Neal, M.D. also wrote a letter on behalf of the 
veteran in July 2002 in which he opined that the veteran's 
back surgery and residual problems were related to his injury 
in service.  However, neither of these private physicians 
indicated that they had reviewed the veteran's claims file.  
As such, the evidence of record does not include a medical 
opinion based on a complete review of the claims file that 
specifically addresses whether there is a nexus between any 
current low back disorder and the veteran's military service.  
Therefore, the Board is of the opinion that another VA 
examination and medical opinion are necessary for the purpose 
of determining the nature and etiology of any low back 
disorder that may be present.

Further, the Board observes that the second page of the 
February 2000 rating decision appears to be missing from the 
claims file.  This document is relevant to the issue of 
entitlement to service connection for a hiatal hernia.  
Therefore, the RO should ensure that a complete copy of the 
February 2000 rating decision is associated with the claims 
file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran if further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should consider the 
veteran's claim for under the VCAA.  
In doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are 
satisfied, including notifying the 
veteran of the information or evidence 
necessary to substantiate his claim 
for service connection for a hiatal 
hernia, and the division of 
responsibilities between the VA and 
the veteran for obtaining evidence.  
The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A. (West 2002), and any applicable 
legal precedent. 

2.  The RO should associate a 
complete copy of the February 2000 
rating decision with the claims file.

3.  The veteran should be afforded VA 
examinations in the appropriate 
specialties to determine the nature 
and etiology of any skin disorder and 
low back disorder that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by 
the examiner should be performed.  
The examiner is requested to review 
all pertinent records associated with 
the claims file and The examiner is 
requested to review all pertinent 
records associated with the claims 
file and to identify any current skin 
disorder and/or low back disorder and 
indicate for each current disorder 
whether it is at least as likely as 
not that the disorder is causally or 
etiologically related to his military 
service.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 




	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



